Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-8-2007

USA v. Jordan
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3700




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Jordan" (2007). 2007 Decisions. Paper 243.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/243


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 06-3700
                                     ___________

                           UNITED STATES OF AMERICA

                                           vs.

                           DOUGLAS JERMAINE JORDAN

                                          Appellant
                                     ___________

                    On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                            (D.C. Criminal No. 06-cr-00001-3)
                   District Judge: The Honorable Sean J. McLaughlin

                                     ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 30, 2007


                  Before: RENDELL and NYGAARD, Circuit Judges.
                           and VANASKIE,* District Judge.


                               (Filed November 8, 2007 )




       *Honorable Thomas I. Vanaskie, District Judge for the United States District
Court for the Middle District of Pennsylvania, sitting by designation.
                                       ___________

                               OPINION OF THE COURT
                                    ___________

NYGAARD, Circuit Judge.

       Douglas Jermaine Jordan pleaded guilty to one count of an indictment charging

him with conspiracy to possess with intent to distribute over fifty grams of cocaine base

and over five hundred grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B), and 846, reserving the right to dispute the actual amount or the weight of

the drugs as may be attributable to him. A pre-sentence report determined Jordan’s

involvement in this drug conspiracy to mandate an attribution of the total amount of the

cocaine base and the powder cocaine found in a safe in the home of a co-conspirator

pursuant to U.S.S.G. § 2D1.1. After a hearing in which Jordan objected to the attribution,

the District Court adopted the PSR, attributing 240 grams of cocaine base to Jordan.

       The Sentencing Guidelines Commentary provides that where “there is no drug

seizure or the amount seized does not reflect the scale of the offense, the sentencing judge

shall approximate the quantity of the controlled substance.” U.S.S.G. § 2D1.1,

Application Note 12.

       Here, the District Court considered all of the evidence that was presented as well

as the competing arguments of defense counsel and the Government and imposed a

sentence based upon the court's conclusion that the preponderance of the evidence



                                             2
established that Jordan knew that his co-conspirator’s operations involved both cocaine

base and powder cocaine. Indeed, Jordan himself admitted to selling both substances.

Moreover, as part of his plea, Jordan voluntarily and knowingly agreed with the

Government’s proffer which indicated that the conspiracy engaged in the sale of both

cocaine base and powder cocaine; that on a weekly basis quantities of both cocaine base

and powder cocaine were transported from Buffalo, New York to Erie, Pennsylvania; and

that Jordan had himself sold both “crack and powder cocaine.” As the Government

points out, Jordan reserved an objection only to the amount of cocaine base he may have

sold — not challenging the fact that Jordan had sold cocaine base. The District Court

also heard the testimony of agents of the Federal Bureau of Investigation , who indicated

that the contents of a safe uncovered at a “stash house” merely provided a “snapshot in

time” of the group’s overall activities.

       Accordingly, the District Court's conclusion that Jordan was responsible for 240.2

grams of cocaine base was not clearly erroneous. For the reasons set forth above, we will

affirm the judgment of sentence




                                             3